Title: To James Madison from William Chilton, 2 February 1816
From: Chilton, William
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Cincina.
                            Feby: 2nd. 1816.
                        
                    
                    In a late paper I saw that there had been a Bill reported for incorporating an invalid Force; and that the present peace establishment force would not be Augmented with an addition of Regiments. Then of course there will be no more officers to appoint in that Corps. Respect, Sir induces me to solicit an appointment in the Us service, Having spent some time in it during the late war, and being one among the number of officers disbanded in the late consolidation. I presume it unnecessary to make any long preamble or to Recommend my abilites to you in any manner whatever as there has already sufficient Recommendation to you or to the members in Congress while sitting in the Spring of 1814.
                    I shall therefore conclude with telling you that although I have not spent as much time quite in your service as some of the officers that was disbanded, and more than some that has been Retained I can’t see why my claim is not as great at least as some that has been Retained. And shall conclude myself, to be your Devoted Subject,
                    
                        
                            William Chilton
                            
                        
                    
                